Citation Nr: 1026169	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-25 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial, compensable rating for residuals of a 
nasal/facial injury.


ATTORNEY FOR THE BOARD

D. Hittman, Law Clerk











INTRODUCTION

The Veteran served in the United States Military Academy (USMA) 
from July 1965 to June 1969, and had active military service from 
June 1969 to June 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2006 decision in which the RO, inter alia, granted service 
connection and assigned an initial 0 percent (noncompensable) 
rating for nasal and facial disabilities, effective June 10, 
2005.  In July 2006, the Veteran filed a notice of disagreement 
(NOD) with the initial rating assigned, and the RO issued a 
statement of the case (SOC) in July 2008.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in August 2008. 

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection, the Board has 
characterized this matter in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).

The Board notes that, In his substantive appeal, the Veteran 
requested a Board hearing in Washington, DC.  However, in May 
2010, the Veteran submitted a signed letter indicating that he 
wished to withdraw his request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2009).  

The Board also notes that the Veteran submitted additional 
evidence, in the form of a letter from his physician, Dr. 
Massengill, after the most recent RO adjudication of this claim.  
However, in a May 2010 letter, the Veteran waived initial RO 
consideration of the evidence.  Hence, this evidence is accepted 
for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2009).




FINDINGS OF FACT

1.  All notification and development needed to fairly adjudicate 
the claim on appeal has been accomplished.

2.  Since the June 2005 effective date of the grant of service 
connection, the only identified disabling residual of the 
nasal/facial injury is a scar that appears to exceed five inches 
in length, one of the characteristics of disfigurement.

3.  At no point since the effective date of the grant of service 
connection has the disability under consideration been shown to 
be so exceptional or unusual as to render the applicable 
schedular criteria inadequate.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial 10 percent rating for a scar as a 
residual of nasal/facial injury are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.321, 3.159, 4.3, 4.7, 4.97, 4.118 Diagnostic Codes (DCs) 6602, 
6604, 7800 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received,  proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information was 
needed to substantiate the claim for service connection for 
residuals of a nasal/facial injury, as well as what information 
and evidence must be submitted by a Veteran and what information 
and evidence would be obtained by VA.  The letter also 
specifically informed the Veteran to submit any evidence in his 
possession pertinent to the claim (consistent with Pelegrini and 
the version of 38 C.F.R. § 3.159 then in effect).

After the award for service connection, and the Veteran's 
disagreement with the initial rating assigned, the July 2008 SOC, 
along with an August 2008 letter, set forth the criteria for 
higher ratings for the disability under consideration (which, in 
part, suffices for Dingess/Hartman).  The August 2008 letter also 
provided the Veteran with general information pertaining to the 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.

The Board notes that the  RO did not provide specific notice to 
the Veteran as to what the evidence must show to support a claim 
for a higher initial rating; however, in this case, the absence 
of such notice is not shown to prejudice the Veteran.  Through 
written statements dated in May 2006, March and August 2008, and 
May 2010, the Veteran made clear that he understood that higher 
ratings were available based on increasing symptomatology.  He 
provided statements specifically addressing his current 
symptomatology associated with the disability under 
consideration, including obstruction of nasal passages, breathing 
problems, difficulty sleeping, and scarring.  Thus, the Board 
finds that omission of the above-described notice is harmless 
because actual knowledge of what the evidence must show to 
substantiate the claim in shown.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of the Veteran's service treatment 
records, private medical records from Drs. Georgiou, Talbot, and 
Massengill, and the report of a July 2007 VA examination.  Also 
of record and considered in connection with the appeal are 
various written statements provided by the Veteran.  No further 
RO action on this matter, prior to appellate consideration, is 
warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield, 20 Vet. App. at 543 (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.   

The residuals of the Veteran's nasal/facial injury have been 
primarily evaluated under DCs 6502 and 6504.  DC 6502 provides a 
10 percent rating for a deviated nasal septum (traumatic only), 
with 50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  Under DC 6504, loss of part of 
the nose, or scars, exposing both nasal passages, warrants a 30 
percent rating.  Loss of part of one ala, or other obvious 
disfigurement warrants a 10 percent rating.  A note under DC 6504 
also provides that disfigurement of the nose may be rated as 
disfiguring scars of the head, face or neck, under DC 7800.  
38 C.F.R. § 4.97.

Under DC 7800, for disfigurement of the head, face, or neck, 
eight "characteristics of disfigurement" are set forth for rating 
purposes.  These include: (1) a scar of five or more inches (13 
or more cm.) in length; (2) a scar of at least one-quarter inch 
(0.6 cm.) wide at the widest part; (3) surface contour of the 
scar elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and (8) skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

A minimum 10 percent rating is assigned in cases of scars of the 
head, face, or neck with one characteristic of disfigurement.

A 30 percent rating is assigned in cases of visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or a paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with two 
or three characteristics of disfigurement.

A 50 percent rating is assigned in cases of visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with four 
or five characteristics of disfigurement.

An 80 percent rating is assigned in cases of visible or palpable 
tissue loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or with 
six or more characteristics of disfigurement.

The rating schedule authorizes the assignment of a 0 percent 
(noncompensable) rating in every instance in which the rating 
schedule does not provide for such a rating and the requirements 
for a compensable rating are not met.  38 C.F.R. § 4.31.

The Board notes, at the outset, that, effective October 23, 2008, 
the criteria for rating skin disorders-to include those set 
forth at DC 7800-were revised.  However, the revised criteria 
only apply to new claims filed after October 23, 2008, or to 
those claims where a request for consideration of the new 
criteria has been received.  See 73 Fed. Reg. 54708 (Sep. 23, 
2008).  As the claim was filed prior to the effective date of the 
revised criteria, and the Veteran has not requested consideration 
of his claim under the revised criteria, those criteria are not 
for application.  Hence, the Board will (like the RO) consider 
the claim in light of the criteria in effective as of the date of 
the award of service connection (outlined above).

The Veteran's service treatment records include a May 1969 
clinical record noting that the Veteran had an 11 centimeter 
laceration extending from the bridge of his nose across his cheek 
as a result of an accident involving a skeet shooting apparatus.  
In a September 1969 medical examination report, it was noted that 
the Veteran had an 8-inch diagonal scar across the bridge of his 
nose and cheek.

A VA examination of the Veteran was conducted (through QTC 
medical services) in July 2007.  At that time, the Veteran stated 
that as result of being hit in the face by a skeet apparatus in 
1969, he had suffered a fractured nasal bone and fractured wall 
of his left maxillary sinus with dislocation of the nasal septum 
and laceration of the left cheek and nose.  The Veteran further 
stated that he had undergone five separate surgeries to treat 
these residual problems.  He said that the he still had 
difficulty breathing and sleeping, and had excessive snoring.  
Moreover, he stated the scar on his face was often itchy and 
numb, and that he had sinus problems.  On examination, it was 
noted there were no nasal turbinates, no nasal obstruction, no 
deviation of the septum, no loss of part of the nose, no loss of 
part of the ala, no polyps, and no obvious disfigurement of the 
nose or face.  Examination also revealed no evidence of 
sinusitis, and the facial scar was described as faint, with no 
disfigurement (it was not measured).  The examiner noted that 
scar was non-tender, stable, and without ulceration or adherence.  
There was no inflammation, edema, tissue loss, keloid formation, 
hypopigmentation or abnormal texture.  

In a May 2010 letter, the Veteran asserted that his current 
symptoms included significant snoring, difficulty breathing and 
sleeping, and chronic itching on his left cheek.  He further 
stated that his disabilities should be rated separately and given 
distinct ratings, and that his disabilities interfere with his 
normal employability, thus entitling him to an extra-schedular 
rating.  

Considering the pertinent evidence in light of the governing 
legal authority, the Board notes, initially, the Board notes that 
a compensable rating under DC 6502 or 6504 is not warranted.  The 
July 2007 VA examiner clearly reported that the Veteran did not 
have a deviated septum, had not lost part of an ala, and had not 
or experienced any other obvious disfigurement, and there are no 
other medical findings in this regard.  The Board further notes 
that, notwithstanding the Veteran's assertion as other reported 
problems-excessive snoring, difficulty breathing and sleeping, 
and chronic itching-and the fact that the July 2007 QTC examiner 
noted residual snoring, and difficulty breathing and sleeping, 
none of these problems have been identified as a disabling 
residual of his in-service nasal facial injury, so as to warrant 
assigning a compensable rating for any such problem under any 
other provision of VA's rating schedule.

However, the Veteran does have a residual facial scar, albeit 
faint and asymptomatic.  The Board notes that the July 2007 VA 
examiner did not provide a measurement of the scar; however, 
earlier reports  note a scar measuring 11 centimeters (4.33 
inches) in length (May 1969) and 8 inches in length (September 
1969).  Resolving all reasonable doubt in the Veteran's favor, 
the Board finds that the scar meets the criteria for the first 
characteristic of disfigurement noted above (i.e., a scar 5 or 
more inches (13 or more centimeters) in length).  However, the 
evidence does not indicate that the scar meets any of the other 
characteristics of disfigurement under DC 7800.  As the noted 
scar is the only characteristic that has been medically 
identified, an initial 10 percent but no higher rating is 
warranted.

The Board reiterates that in adjudicating this claim, it has 
considered the Veteran's assertions regarding his nasal and scar 
symptoms-which he is certainly competent to provide.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed 
to support a rating in excess 10 percent for residuals of his 
nose/facial injury-a showing of obstruction of the nasal passage 
or additional characteristics of disfigurement, or identification 
of other disabling residuals of the in-service nasal/facial 
injury-all require medical findings which are within the 
province of trained medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-138 (1994).  Hence, while the appellant's 
complaints have been considered, they are not considered more 
persuasive on these points than the objective medical findings 
which, as indicated above, do not support an initial schedular 
rating in excess of 10 percent.

The above determinations are based on application of pertinent 
provisions of VA's rating schedule.  Additionally, the Board 
finds that at no point since the effective of the grant of 
service connection has the disability under consideration been 
shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321 (cited in the July 2008 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993). See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability. If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned rating is therefore adequate, and no referral for extra-
schedular consideration is required. See VAOGCPREC 6-96 (Aug. 16, 
1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including marked 
interference with employment and frequent periods of 
hospitalization). 38 C.F.R. § 3.321(b)(1).  If so, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The rating 
schedule fully contemplates the described symptomatology, and 
provides for ratings higher than that assigned based on a showing 
of more significant functional impairment.  Thus, the threshold 
requirement for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995

For all the foregoing reasons, the Board finds a 10 percent but 
no higher rating for a scar residual to the nasal/facial injury 
is warranted.  The Board has resolved all reasonable doubt in the 
Veteran's favor in determining that the criteria for an initial, 
10 percent rating for a residual scar are met, but finds that the 
preponderance of the evidence is against assignment of any higher 
rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An initial, 10 percent rating for a scar as a residual of 
nasal/facial injury is granted, subject to the legal authority 
governing the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


